DETAILED ACTION
This office action is in response to Applicant’s communication 8/22/2018. Amendments to claims 1, 8, 15 and 19 have been entered.  Claims 7, 14 and 21 have been cancelled.  Claims 1-6, 9-13 and 16-20 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a device, i.e. machine, claim 8 is directed to a process and claim 15 is directed to non-transitory computer-readable storage medium; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for bill pay enrollment which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Enrolling a merchant in a bill pay application through determining merchant data elements and receiving a user approval if the 
	The limitation steps of “receive a payment transaction associated with a cardholder account; identify a merchant associated with the payment transaction; determine whether the merchant is enrolled with a bill pay application associated with the cardholder account by performing a database lookup of the merchant, wherein the database includes merchants enrolled by the cardholder with the bill pay application; transmit a message to a user device associated with the cardholder account, the message indicating that the identified merchant is not enrolled by the cardholder with the bill pay application, the message including a selectable option for the cardholder to enroll the merchant in the bill pay application; in response to receiving a positive selection from the user device to enroll the merchant with the bill pay application; determine one or more data elements required by the bill pay application to enroll the merchant, the one or more data elements being associated with the merchant; retrieve the one or more data elements; and input the retrieved data elements into the bill pay application to complete enrollment of the merchant; and transmit a data scrub request message to the merchant, wherein the data scrub message comprises:2PATENT 21652-01100a notification that the merchant is no longer permitted to initiate a pull-type payment from the cardholder account, and a code snippet that, when executed by a merchant computing device, causes the merchant computing device to automatically delete data associated with the cardholder account so that the data associated with the cardholder is no longer stored at the merchant.” is a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under 
	Furthermore, the steps of  “receive a payment transaction associated with a cardholder account; identify a merchant associated with the payment transaction; determine whether the merchant is enrolled with a bill pay application associated with the cardholder account,…” and “determine one or more data elements required by the bill pay application to enroll the merchant, the one or more data elements being associated with the merchant; retrieve the one or more data elements; and input the retrieved data elements into the bill pay application…” recite mental evaluations that can be performed in the mind or with pen and paper but for the nominal recitation of the generic computing components claimed.  Thus, these limitations fall under the Mental Processes abstract idea grouping as well.
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a “computing device” comprising a processor with suitably programmed memory, a user “device”, a merchant “device” and a “payment network” to perform the steps of receive, identify, determine, transmit, determine, retrieve, input, transmit and delete. The computing devices and network is recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to performing generic computer functions) such that it amounts no more than adding the words 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computing device” comprising a processor with suitably programmed memory, a user “device”, a merchant “device” and a “payment network” to perform the receive, identify, determine, transmit, determine, retrieve, input, transmit and delete steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to apply the exception using generic computer components, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception such as data gathering, see MPEP 2106.05(g) and generally linking the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h).  The deletion of data based on a programmed code executed by a generic device does not provide significantly more than the abstract idea of bill pay enrollment.  Mere instructions to apply an 
	The device, i.e. processor with memory programmed, of claim 1 recites the steps of: “receive a payment transaction associated with a cardholder account; identify a merchant associated with the payment transaction; determine whether the merchant is enrolled with a bill pay application associated with the cardholder account by performing a database lookup of the merchant, wherein the database includes merchants enrolled by the cardholder with the bill pay application; transmit a message to a user device associated with the cardholder account, the message indicating that the identified merchant is not enrolled by the cardholder with the bill pay application, the message including a selectable option for the cardholder to enroll the merchant in the bill pay application; in response to receiving a positive selection from the user device to enroll the merchant with the bill pay application; determine one or more data elements required by the bill pay application to enroll the merchant, the one or more data elements being associated with the merchant; retrieve the one or more data elements; and input the retrieved data elements into the bill pay application to complete enrollment of the merchant; and transmit a data scrub request message to the merchant, wherein the data scrub message comprises:2PATENT 21652-01100a notification that the merchant is no longer permitted to initiate a pull-type payment from the cardholder account, and a code snippet that, when executed by a merchant computing device, causes the merchant computing device to automatically delete data associated with the cardholder account so that the data associated with the cardholder is no longer stored at the merchant.” which is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Automating receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); identifying and determining if information is stored is akin to storing and retrieving information in memory, Versata Dev. Group, Inc. and OIP Techs. and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II).  This is well-understood, routine and conventional computing functionality. Similar reasoning and rationale is used to reject the method of claim 8 and the non-transitory computer-readable storage medium of claim 15.
Dependent claims 2-6, 9-13 and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2, 9 and 16 merely recite the well-understood, routine and conventional computing function of looking up and retrieving data in a data table.  Claims 3, 10 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to perform tax calculations for bill pay enrollment. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for bill pay enrollment) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. computing devices comprising  processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for bill pay enrollment) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hildebrand (US 9,311,634) in view of Patterson (US 8,311,943) and further in view of Williams et al. (US 7,080,035)(Williams hereinafter)

Regarding claims 1, 8 and 15,  discloses an automatic billing enrollment (ABE) computing device comprising a processor communicatively coupled to a memory, said ABE computing device in communication with a payment network, said processor programmed to, a method and a non-transitory computer-readable storage medium (at least Abstract, at least col.2, lines 25-34), to: 
receive a payment transaction associated with a cardholder account; identify a merchant associated with the payment transaction; (at least Fig.6, at least col.7, lines 20-49).
determine whether the merchant is enrolled with a bill pay application associated with the cardholder account by performing a database lookup of the merchant, wherein the database includes merchants enrolled by the cardholder with the bill pay application; (at least Fig.6, at least col.8, lines 46-48, at least claim 1, at least claim 13). 
transmit a message to a user device associated with the cardholder account, the message indicating that the identified merchant is not enrolled by the cardholder with the bill pay application’ the message including (……) for the cardholder to enroll the merchant in the bill pay application; (at least col.7, lines 54-61, at least col.8, lines 46-48, checking for duplicates reads on “not enrolled”, at least claim 1).
in response to receiving a positive selection from the user device to enroll the merchant with the bill pay application;
determine one or more data elements required by the bill pay application to enroll the merchant, the one or more data elements being associated with the merchant; retrieve the one or more data elements: and input the retrieved data elements into the bill pay application to complete enrollment of the merchant; (at least col.8, lines 22-29) and 
transmit a data scrub request message to the merchant, wherein the data scrub message comprises:2PATENT21652-01100 a notification that the merchant is no longer permitted to initiate a pull-type payment from the cardholder account, and a code snippet that, when executed by a merchant computing device, causes the merchant computing device to automatically delete data associated with the cardholder account so that the data associated with the cardholder is no longer stored at the merchant.  

	Although Hildebrand substantially discloses the invention of claims 1, 8 and 15 above, it appears that Hildebrand does not explicitly disclose, however, Patterson discloses: 
a selectable option; (at least FIG.5(b), at least col.2, lines 48-54, the list is presented to the user for a selectable option to continue (i.e. enroll) or discontinue payments, at least col.8, lines 61-67 and col.9, lines 1-10). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Patterson to the invention of Hildebrand. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Patterson, to the known invention of Hildebrand, would have yielded predictable results and 
	Although the combination of disclosures of Hildebrand and Patterson substantially disclose the invention of claims 1, 8 and 15 above, it appears that the combination of disclosures of Hildebrand and Patterson does not explicitly, however, Williams discloses:
transmit a data scrub request message to the merchant, wherein the data scrub message comprises:2PATENT21652-01100 a notification that the merchant is no longer permitted to initiate a pull-type payment from the cardholder account, and a code snippet that, when executed by a merchant computing device, causes the merchant computing device to automatically delete data associated with the cardholder account so that the data associated with the cardholder is no longer stored at the merchant; (at least Abstract, “automatically notifies an outside e-billing vendor of customer account status changes that affect the transfer of billing information between the merchant and the e-billing vendor.”, at least Figure 8, Action Code, at least col.3, lines 49-64, “The format application configures the notification file in a format compatible with the e-billing vendor. The communication application sends the notification file to the e-billing service application through the network.”, at least col.6, lines 23-42, at least col.8, lines 18-33, the notification file is read by the update application which in turn consults and updates the changes in the database to include deleting the account).  



Regarding claims 2, 9 and 16, Hildebrand further discloses, wherein retrieving the one or more data elements comprises: 
performing a database lookup of the merchant, wherein the database includes merchants enrolled with one or more bill pay applications associated with one or more cardholders; and retrieving, when the merchant is found in the database lookup, the one or more data elements from the database; (at least Fig.6, element, 605, at least col.8, lines 46-48, at least claims 1 and 8). 

Regarding claims 4, 11 and 18,
the bill pay application associated with the cardholder comprises a plurality of bill pay applications associated with the cardholder; (at least col.7, lines 54-61, reads on multiple payees).   

Regarding claims 5, 12 and 19, Patterson further discloses, wherein:
the selectable option to enroll the merchant in the bill pay application further includes a selectable3PATENT 21652-01100option of one of the plurality of bill pay application associated with the cardholder with which to enroll the merchant; (at least FIG.5(b), at least col.2, lines 48-54, the list is presented to the user for a selectable option to continue (i.e. enroll) or discontinue payments, at least col.8, lines 61-67 and col.9, lines 1-10)  

Regarding claims 6, 13 and 20, Hildebrand further discloses wherein:
inputting the retrieved data elements into the bill pay application comprises inputting the retrieved data elements via the user device; (at least Fig.1, element 236, at least col.7, lines 20-47). 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hildebrand (US 9,311,634) in view of Patterson (US 8,311,943) and further in view of Williams et al. (US 7,080,035)(Williams hereinafter) and Hurlbutt et al.(US 8,484,104)( Hurlbutt hereinafter)

Regarding claims 3, 10 and 17,  although the combination of disclosures of Hildebrand, Patterson and Williams substantially discloses the invention of claims 2, 9 and 16 above, it 
wherein, when the merchant is not found in the database lookup, retrieving the one or more data elements comprises: 
requesting the one or more data elements from the merchant; receiving the one or more data elements from the merchant; and storing the one or more data elements associated with the merchant in the database; (at least col.2, lines 60-67, at least col.3, lines 20-28, information is obtained for the payee to be added, i.e. stored)   

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Hurlbutt to the combination of disclosures of Hildebrand, Patterson and Williams. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Hurlbutt, to the combination of disclosures of Hildebrand, Patterson and Williams, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that if payment information for a payee, i.e. merchant, is not available or incomplete, the information may need to be obtained through contacting the payee.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 1/6/2021, with respect to the objection of claim 18 have been fully considered and are persuasive.  The objection of claim 18 has been withdrawn. 
Applicant's arguments with respect to the 35 U.S.C. 101 rejection of claims 1-6, 9-13 and 16-20 have been fully considered but they are not persuasive. 
On page 10 of the Remarks, Applicant argues “The Claims Are Not Directed to an Abstract Idea” Examiner respectfully disagrees.
	Applicant’s recited limitations include:
“receive a payment transaction associated with a cardholder account; identify a merchant associated with the payment transaction; determine whether the merchant is enrolled with a bill pay application…” 
transmit a message to a user device associated with the cardholder account, the message indicating that the identified merchant is not enrolled by the cardholder with the bill pay application, …”
in response to receiving a positive selection from the user device to enroll the merchant with the bill pay application; determine one or more data elements required by the bill pay application to enroll the merchant, the one or more data elements being associated with the merchant; retrieve the one or more data elements; and input the retrieved data elements into the bill pay application to complete enrollment of the merchant;”
	
	These recited steps clearly are directed to enrolling a merchant in a bill pay application.  The step of deleting sensitive account data once said data is no longer needed is not more than the abstract idea itself.  As such, Applicant is solving a business problem falling under the 
On page 12 of the Remarks, Applicant argues, “Instead, a cardholder wishing to replace a pull-type payment initiated by a merchant with a push-type payment must manually change various settings and payment arrangements via direct interaction with the merchant. Further, upon instructing a merchant to cease initiation of pull-type payments using their cardholder account data, the cardholder cannot guarantee that their account data is deleted at the merchant and therefore the cardholder account data may remain at risk of exposure by being unnecessarily and indefinitely stored at the merchant.”  Further, Applicant argues that the automatic scrub message alerts the merchant of no longer being able to initiate pull-type payments and that deleting the information from the database improves various technical aspects.  Examiner respectfully disagrees.
	Applicant has leveraged generic computing components to automate an abstract idea.  Examiners points to MPEP 2106.05(a) for a discussion of cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.  Merely sending a code, that when executed by a generic processor, deletes information is does not lead to an increase in efficiency of the data storage system or the network burden.  This is a conclusory statement merely stated in the specification.  Clearly, deleting data from a database frees up storage but it does not change or enhance the off-the-shelf storage capacity of the database being leveraged.
On page 13 of the Remarks, Applicant argues “Applicant's claims are directed to "significantly more" than an abstract idea” and further argues “In summary, at a minimum, the Section 101 rejection must be withdrawn under Berkheimer because the Office Action presents no evidence that it was well-understood, routine or conventional to perform the steps discussed above.”  Applicant also argues, on page 15 of the Remarks, “Claim 1 is also similar to the claims found to recite "significantly more" in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016).” Examiner respectfully disagrees.

Berkheimer memo (Berkheimer memo, hereinafter),
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed  to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to Williams et al., US 7,080,035, filing date of Mar.20, 2000 as disclosing an automatic deletion of account data in the area of e-billing. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the 
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of bill pay enrollment. The alleged benefits that Applicants tout such as are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’

In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, in Bascom, an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. Another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. The claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology), whereas the 
For these reasons and those stated in the rejections above, rejection of claims 1-6, 9-13 and 16-20 under 35 U.S.C. 101 is maintained by the Examiner.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-6, 9-13 and 16-20 are moot due to new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/23/2021